﻿The United Nations is at a crossroads. The fifty-eighth
session of the General Assembly is taking place at a
critical time in the history of the Organization.
However, that moment could also be decisive for the
future of the Organization. Recent developments on the
international scene represent a call to action that
compels us to review its organization and rules so that
it may serve all nations.
Your election, Mr. President, to the presidency of
the principal body of the United Nations will contribute
to the achievement of those objectives. I would also
like to pay tribute to Secretary-General Mr. Kofi Annan
for his dedication to the cause of international peace
and security and for his ongoing desire to achieve the
common good of mankind.
International peace and security continue to be
dangerously precarious as internal conflicts and
confrontations between States proliferate in many
regions of the world. We believe that the refusal to
6
 
implement obligations imposed upon States under
international law and the violation of the provisions of
the Charter are two areas of grave concern to us. Never
since its creation has the Organization been confronted
with so many situations and divergent views seriously
threatening the attainment of its goals. Unity and
cohesion among the members of the Security Council
are essential in order to strengthen the credibility of the
United Nations and the confidence of Member States
and to ensure that organ's effectiveness, as it is the
organ with primary responsibility for the maintenance
of international peace and security.

Let me mention the struggle against terrorism,
which no longer hesitates to attack our Organization.
On this issue, Madagascar is truly at one with the
international community in its struggle against that
scourge. Accordingly, we have ratified the 12 existing
international conventions to combat terrorism. We take
this opportunity to pay heartfelt tribute to the late
Sergio Vieira de Mello, our Representative in Iraq.
The creativity and courage of our Secretary-
General in shouldering his responsibilities and
commitments to peace and security, in a spirit of
solidarity, deserve the support of all. We endorse the
recommendations contained in his report aimed at
strengthening the United Nations. We hope to see
changes in our Organization that would place greater
emphasis on the importance of the General Assembly
as the principal deliberative and decision-making organ
and on rendering the Security Council more
representative and more transparent.
Such reforms are necessary in order to protect the
sovereignty of smaller nations. They are indispensable,
for the common interests of the peoples of the world
should have no platform other than the General
Assembly. We support the proposals made by Mr.
Couchepin, President of the Swiss Federation, to forge
a new vision of security by increasingly involving
individuals in the deliberative process.
A strong United Nations will be able to find
solutions for integrating economic and social questions
into the framework of the peace and security of peoples.
The economic and social situation in the world
remains a source of great concern. The beneficial
impact of global economic growth has circumvented
our island, as it has done with other countries in Africa.
In the course of this past decade, major United Nations
conferences have pinpointed strategies and established
objectives to achieve sustainable human development.
But we still need to mobilize the necessary resources to
implement, together, the declarations we all adopted  
declarations which kindled so much hope in our
peoples, who are languishing in dire poverty.
The Millennium Declaration set deadlines for a
number of common objectives for all Member States.
Such goals are achievable, but they remain to be
attained. The new form of international cooperation
based on partnerships between the public and private
sectors offers us this opportunity, particularly since this
is a mutually advantageous relationship.
The Economic and Social Council, in the
Declaration it adopted on 2 July last, emphasizes the
importance of partnerships at the national and
international levels with a view to promoting
cooperation among various sectors. The Economic and
Social Council solemnly committed itself to facilitating
and supporting the creation of alliances between
Governments, donors, non-governmental organizations,
civil society, decentralized communities and the private
sector in order to promote integrated rural
development. Our country is very pleased at having
been elected to preside over the United Nations Public-
Private Alliance for Rural Development and at having
been chosen as the first pilot country.
Madagascar, like most African countries, has not
benefited from the world economic expansion. More
than 70 per cent of the population of Madagascar still
lives below the poverty line. Fifty per cent of the
population has no access to drinking water, and, as a
result, 50,000 children die annually. I am not going to
pass judgement here, but I an convinced that a
fundamental dilemma exists: the past does not loom as
large in other parts of the world as it does in Africa. In
Africa, the past is part and parcel of the structure of
society and of people's mindsets.
At the same time, we are confronted with the
challenges of the policies, values, economic trends and
technology of the twenty-first century. Africa is
suffering from major gaps in this respect, more than
other continents. To bridge such gaps is not an easy
process. Whatever the case may be, Africa must take
up the challenges of the future and undertake the
7
 
implementation of good governance and of a rapid and
sustainable economic development.
Today's Madagascar is a different country. It is
aiming to establish a true democracy based on the rule
of law and on respect for international law. Good
governance, the rule of law, the combat against
corruption, decentralization, participation of the
population and the support of the private sector are its
pillars. Restoring the confidence of economic players,
establishing conducive and secure conditions for
business and sharing responsibilities are key, with the
State playing the role of facilitator. These are the main
underpinnings of our economic activities.
Let us not forget that the key to success is the
right approach. In order to encourage investments,
various laws have been enacted in order to reduce
import taxes and duties on capital goods. At present
foreign investors can own real estate.
Furthermore, agreements to protect investments
have been signed or are being prepared. We are
extremely grateful for the efforts undertaken by
national and international donors. Personally speaking,
I know that it is not easy to collect the necessary funds
for poor countries when the world economy itself is
showing signs of weakness.
I am convinced that the efforts of African
countries designed to improve their cooperation in the
context of the African Union, the New Partnership for
Africa's Development, the Common Market for Eastern
and Southern Africa (COMESA), the Southern African
Development Community (SADC), the Indian Ocean
Rim and other organizations will lead to the expected
results.
But this is not enough. Madagascar is opening up,
and I dare to hope that other countries will also follow
suit. But the world itself is not opening up, as was seen
at Cancun. Why then can we not use as an example the
European expansion process? This may be difficult and
costly, but the outcome is promising and the procedures
are already known.
Will the international community and the African
countries find a common vision for the future of
Africa? Personally, I believe that it is high time that the
major Powers took steps towards a more equitable
partnership. We receive credits, grants, experts and
programmes, but what do we read in the international
press every day? That Africa is a forgotten continent.
Unfortunately, this is true. We are far away from the
strategic spheres of the think tanks, of the heads of
State of the major Powers, and of the chief executive
officers of large corporations. In other words, Africa
remains the victim of marginalization.
Does the international community have
confidence in the future of Africa? Is it not true that it
is urgent to develop a different outlook for our
continent?
We have this confidence. Our objectives are clear,
but our capacities are still low. We need assistance in
the area of capacity enhancement in order to attain the
objectives we have set for ourselves. We are ready to
work tirelessly; we are ready for change, ready for
openness. However, we would like to have more
support, greater openness and especially a different
outlook and a new vision for our own continent in this
concert of nations.

